         Case 3:19-cv-07600-VC Document 33 Filed 01/27/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 RALPH A. GARCIA,                                 Case No. 19-cv-07600-VC
               Petitioner,
                                                  ORDER TO FILE WORTHINGTON
        v.                                        VIDEO
 ROBERT BURTON,
               Respondent.

       The respondent is ordered to file a copy of the video of Worthington’s conditional

examination by Monday, February 1.

       IT IS SO ORDERED.

Dated: January 27, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
